Citation Nr: 1116646	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to September 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In February and August 2009 the case was remanded for additional development.   

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

The Veteran's service treatment records (STRs) were certified to be unavailable/irretrievably lost (See June 2005 VA memorandum); therefore, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Board's February and August 2009 remand instructions directed the RO to secure records of VA treatment the Veteran alleges he received for hearing loss in 2001 or 2002 and ask the Veteran to identify any private treatment he received.  An August 2009 letter asked the Veteran for more specific dates as to his alleged VA treatment for hearing loss and asked him to identify private treatment and return releases; he did not respond.  After multiple records requests, an October 2009 memorandum notes that there were no VA records available for the Veteran in the time frame requested (2001 - 2/2/04).  Regarding these specific VA records, all development has been exhausted.  Regarding the private treatment which the Veteran has not (to date) identified, it is noteworthy that while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

A review of the record returned to the Board following the August 2009 remand found that evidence associated with the claims folder at the time of that remand appears to have been disassociated from the record.  Specifically, the Board's August 2009 remand noted that in response to the RO's implementation of the Board's February 2009 remand instructions the Veteran identified two occasions in 2008 when he was evaluated for his hearing by VA, and that the 2008 VA records were sought and received.  There are no 2008 VA records associated with the claims file.  

The August 2009 remand also noted that the prior remand had requested that the Veteran be asked to indicate whether he was evaluated for hearing loss in the scope of his employment, and if so that records of such evaluation be secured.  It was further noted that the Veteran had responded that he was not monitored/evaluated for hearing loss in connection with his employment.  That response likewise is not in the record now returned to the Board.  And in June 2009 written argument the Veteran's representative noted that on March 17, 2009 the appeals management center (AMC) sent the Veteran a notification letter, that on November 4, 2008 the Veteran was fitted for hearing aids, and that on April 6, 2009 the AMC issued a supplemental statement of the case (SSOC) continuing the denial of bilateral hearing loss.  A November 4, 2008 treatment record, the March 17, 2009 notice letter, and the April 6, 2009 SSOC are also not associated with the record now before the Board.   Hence, it appears clear that the record now before the Board is incomplete, and that development to secure the outstanding records is necessary.  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for an exhaustive search/investigation to locate, and associate with the claims file, the above-noted records/documents that apparently were of record at the time of the Board's August 2009 remand but are no longer in the claims file upon return of the claims file to the Board following the August 2009 remand or, if such records/documents cannot be located to ascertain what became of them.  If the records are not found, it must be so noted in the claims file, and the scope of the search/investigation must be described in detail.  In such event, the RO should seek duplicates of the missing records for association with the claims file.  If duplicates of any missing records cannot be secured, it should be so noted in the record (with explanation).

2. The RO should arrange for any further development suggested by the results of that sought in #1, above.  Then the RO should readjudicate the claim.   If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

